          Case 1:19-cr-00753-PGG Document 75 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                                 ORDER

LUIS ALBERTO BRECEDA,                                              19 Cr. 753 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               At the request of Defendant Luis Breceda (see Dkt. No. 74), the conference

scheduled for February 25, 2021, is adjourned to March 11, 2021 at 12:00 noon. The

conference will proceed by telephone.

               Upon the application of Defendant Breceda, by and through his counsel Aaron

Mysliwiec, and with the consent of the United States of America, by and through Assistant

United States Attorney Daniel Nessim, the time from February 25, 2021 through March 11, 2021

is excluded under the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), in

the interests of justice. The ends of justice served by the granting of this continuance outweigh

the interest of the public and the Defendant in a speedy trial, because it will permit the parties to

complete their discussions regarding a possible pre-trial disposition.

Dated: New York, New York
       February 23, 2021
                                                       SO ORDERED.


                                                       _________________________________
                                                       Paul G. Gardephe
                                                       United States District Judge
